Citation Nr: 1517279	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-21 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, also claimed as the result of an undiagnosed illness.  

2.  Entitlement to service connection for sleep apnea, also claimed as the result of an undiagnosed illness.  

3.  Entitlement to service connection for headaches, also claimed as the result of an undiagnosed illness.  

4.  Entitlement to service connection for erectile dysfunction, also claimed as the result of an undiagnosed illness.  

5.  Entitlement to service connection for a back disorder, also claimed as the result of an undiagnosed illness.  

6.  Entitlement to service connection for a foot disorder.


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991.  He had service in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to May 1991.  He also had additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the appeal has since been transferred to the Winston-Salem RO.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for headaches, also claimed as the result of an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that the Veteran's stomach disorder is not causally-related to a disease, injury or event in service, to include an undiagnosed illness.

2.  The most probative evidence of record demonstrates that the Veteran's sleep apnea is not causally-related to a disease, injury or event in service, to include an undiagnosed illness.

3.  The most probative evidence of record demonstrates that the Veteran's erectile dysfunction is not causally-related to a disease, injury or event in service, to include an undiagnosed illness.

4.  The most probative evidence of record demonstrates that the Veteran's back disorder is not causally-related to a disease, injury or event in service, to include an undiagnosed illness.

5.  The most probative evidence of record demonstrates that the Veteran's preexisting foot disorder, diagnosed as bilateral pes planus, did not undergo an increase beyond its natural progression during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach disorder have not been met.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317(a), (b) (2014).

2.  The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for service connection for erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317(a), (b) (2014).

4.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317(a), (b) (2014). 

5.  The criteria for service connection for a foot disorder have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Letters dated in October 2011 and January 2012 satisfied the requirements of the VCAA.  Additionally, the claims file contains the Veteran's service and post-service treatment records, as well as a VA examination report dated in January 2012.  The claims folder also contains his statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that are relevant to the claim that have not already been obtained and associated with the record.  

Review of the January 2012 VA general medical examination report shows that the examiner reviewed the complete claims folder, interviewed the Veteran regarding his reported history of symptomatology and treatment, and performed a comprehensive examination, along with a review of diagnostic test results.  The examiner also provided reasons and bases for his conclusion that the Veteran's claimed disorders were neither caused, nor aggravated by any incident of active duty service, to include service in Southwest Asia.  Accordingly, the Board finds the examination reports adequate upon which to base decisions in this case.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

In addition, certain chronic diseases, such as arthritis, will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 C.F.R. §§ 3.307, 3.309(a).  

Entitlement to service connection for a stomach disorder, sleep apnea, erectile dysfunction and a back disorder, each also claimed as the result of an undiagnosed illness.

The Veteran claims that he has stomach, sleep, erectile dysfunction and back disorders, as a result of his military service in the Persian Gulf War.  His DD 214 shows that he participated in Operation Desert Shield/Storm from December 1990 to June 1991, with service in Southwest Asia from December 1990 to May 1991.  38 C.F.R. § 3.317.

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)." 38 U.S.C.A. § 1117.  These may include, but are not limited to, fatigue, headache and skin conditions.  38 C.F.R. § 3.317(b).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.
The definition of "qualifying chronic disability" was expanded to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2014).  

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317; 76 Fed. Reg. 81,834, 81,835 (interim final rule December 29, 2011).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be established under the specific provisions applicable to Persian Gulf War veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).  Of course, service connection for a diagnosed illness still may be established if otherwise warranted under VA law.  See generally, Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Veteran's service treatment records reveal no complaints of, treatment for, or a diagnosis of stomach, sleep apnea, erectile dysfunction or back disorders.  There are also no treatment reports pertaining to a medically-unexplained chronic multi-symptom illness involving any of these systems.  At the time of his June 1990 enlistment/annual examination, the Veteran reported having no current or prior disorders.  Similarly, at the time of his March 1991 separation examination, performed while the Veteran was stationed in Saudi Arabia, the clinician indicated that he was physically qualified for separation and had experienced no significant injuries or illnesses during that period of active duty. 

In January 2012, pursuant to his service connection claims, the Veteran was afforded a Gulf War general medical examination.  Regarding his claimed stomach disorder, he was diagnosed with a gastric ulcer (first diagnosed in May 2011) and gastritis (first diagnosed in October 2011).  The clinician opined that the Veteran's current stomach/gastric problems were not due to any environmental hazards during his Gulf War service.  Rather, he explained that the Veteran (1) did not receive treatment or evaluation for any such problems during service or within one year of service, (2) had a history of alcohol abuse, as shown by his Durham VA Medical Center (VAMC) treatment records, (3) was diagnosed with gastric ulcer and upper gastrointestinal bleed in May 2011, many years after service, and (4) the Veteran's stomach disorder was a disease with a clear and specific etiology and diagnosis.  He opined that the cause of the Veteran's gastric ulcer and gastrointestinal bleed was his alcohol use.

Regarding his sleep apnea claim, the examiner diagnosed the Veteran with obstructive sleep apnea and found that it was not the result of any environmental hazards during his Gulf War service.  Rather, he noted that the Veteran (1) did not receive a diagnosis of obstructive sleep apnea during service or within one year of separation from service, (2) was not diagnosed with the condition until 2011, some 20 years after service, and (3) stated that obstructive sleep apnea is a disease with a clear and specific etiology and diagnosis.  He explained that obstructive sleep apnea occurs when the soft tissue in the back of the throat relaxes during sleep, causing a blockage of the airway, and added that environmental hazards from the Gulf War do not cause this condition.  

As to the Veteran's claim of entitlement to service connection for erectile dysfunction, the examiner concluded that the condition, first diagnosed in 2011, was not the result of active service, including any environmental hazards during his Gulf War service.  Instead, he opined that the Veteran's erectile dysfunction was the result of his alcohol use.  He noted that there was no indication that the Veteran had sought treatment for the condition during service, or within one year of separation from service, and added that erectile dysfunction is a disorder with a clear and specific etiology and diagnosis.  

Regarding the Veteran's claim for service connection for a back disorder, the examiner diagnosed him with a lumbar strain and found that the condition did not result from service, to include as a result of any environmental hazards associated with service in the Gulf War.  Rather, he explained that (1) a lumbar strain is caused by the overuse of low back muscles, (2) the Veteran's March 1991 examination in Saudi Arabia revealed no significant injuries of illnesses during that period of service, and (3) there were no records showing complaints of, or treatment for a back disorder within one year of separation from service.  He further noted that the Veteran's lumbar strain was a disorder with a clear and specific etiology and diagnosis.

Based on a review of the complete evidence of record, the Board finds the probative evidence to be against the Veteran's claims of entitlement to service connection for a stomach disorder, sleep apnea, erectile dysfunction and a back disorder, each also claimed as the result of an undiagnosed illness, both on a direct basis, as well as the result of an undiagnosed illness.  In addition, because there is no evidence that the Veteran was diagnosed with arthritis of the low back to a compensable degree within one year of separation from service, service connection for a back disorder on a presumptive basis is also inapplicable.

In addition to the medical evidence, the Board has also considered the Veteran's personal statements concerning his claimed disorders.  Although lay persons are competent to report what they experience with their own senses (see Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007)), they are not competent to opine on medical matters.  Further, the Veteran's opinions are insufficient to provide the requisite nexus between an in-service injury or event and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Here, there has simply been no competent evidence presented to suggest that any of the Veteran's claimed disorders are the result of some incident of active military service, to include as a result of his service in the Persian Gulf. 

Accordingly, the Board concludes that the probative evidence of record weighs against the claims for service connection for a stomach disorder, sleep apnea, erectile dysfunction and a back disorder, also claimed as the result of an undiagnosed illness.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to service connection for a foot disorder.

The Veteran avers that his foot disorder, diagnosed as bilateral pes planus, existed prior to service, but was aggravated beyond the course of its natural progression during service.

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only those conditions recorded in examination reports can be considered as "noted,"  38 C.F.R. § 3.304(b) (2014), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.  To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence  that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004

However, if, as here, a pre-existing disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability, but only a claim for service-connected aggravation of that disability.  Accordingly, VAOPGCPREC 3-2003 and Wagner do not apply, i.e., VA does not have to show by clear and unmistakable evidence that he had a foot disorder prior to service and that it was not aggravated beyond its natural progression during or by his service.  Instead, the Veteran has the burden of showing a chronic worsening of his foot condition during or as a result or consequence of his service, including by any additional injury he sustained during service.

The Veteran's February 1985 civilian medical examination report shows that he was found to have asymptomatic moderate pes planus.  Although his actual June 1990 service enlistment examination report is not of record, on his accompanying medical history report, the Veteran noted that he had experienced foot problems, which the clinician diagnosed as moderate pes planus without sequela; he also wrote that documentation of the existence of the condition prior to service was of record.  There are no treatment records that would suggest that his bilateral pes planus underwent any aggravation beyond the course of its normal progression during service.

In January 2012, during his VA Gulf War general medical examination, the Veteran was diagnosed with bilateral pes planus, which the examiner found clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by any incident or injury during service.  In this regard, he observed that the Veteran was found to have asymptomatic moderate pes planus at enlistment, was not shown to have any significant injuries or illnesses during his March 1991 service separation examination, and was found to have mild pes planus during the VA examination, which clearly demonstrated that there was no increase in severity of the disease.  

Based on a review of the complete evidence of record, the Board finds that the probative evidence of record fails to support the Veteran's claim of entitlement to service connection for bilateral pes planus.  As previously discussed, the presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt v. Derwinski, supra, at 296.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2014)

In addition to the medical evidence, the Board has also considered the Veteran's claim that his bilateral pes planus was permanently aggravated during active military service.  While the Veteran is capable of reporting symptoms that he experiences with his own senses, such as foot pain, the Board places greater weight on the findings of a competent VA examiner, who having reviewed the file and examined the Veteran, concluded that the evidence of record failed to show that his pre-existing bilateral pes planus underwent any increase in severity during service.  The Board places greater probative weight on the opinion of the VA examiner than it does on the Veteran's lay statements.  

In addition, there is no evidence that the Veteran sought treatment for pes planus until 2011 when he applied for service connection, some 20 years after service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the instant case, the amount of time that passed between service and the first documented treatment or complaint of record of pes planus, or its related symptoms, is evidence that weighs against the Veteran's claim.  

In summary, the Board finds that the probative evidence of record weighs against the Veteran's claim of entitlement to service connection for a foot disorder.  As the disability underwent no increase in severity during service, aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.

ORDER

Service connection for a stomach disorder, also claimed as the result of an undiagnosed illness is denied.  

Service connection for sleep apnea, also claimed as the result of an undiagnosed illness is denied.  

Service connection for erectile dysfunction, also claimed as the result of an undiagnosed illness, is denied.  

Service connection for a back disorder, also claimed as the result of an undiagnosed illness, is denied.  

Service connection for a foot disorder is denied.


REMAND

The Veteran claims that he experiences headaches as a result of his service in Southwest Asia during the Persian Gulf War.  In January 2012, he was afforded a VA Gulf War general medical examination, in which he was diagnosed with tension headaches.  Although the examiner opined that the Veteran's tension headaches were not caused by any environmental hazards in the Persian Gulf, unlike his statements regarding the Veteran's other claimed disorders, he did not discuss a possible etiology for his headaches (i.e., would service connection on a direct basis be warranted).  As such, a remand is warranted for an addendum opinion from the VA examiner. 

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report to the examiner who performed the January 2012 examination (only if feasible) to allow the examiner to review the claims file and offer an addendum opinion regarding the Veteran's tension headache disorder.  Taking all the evidence into account, the examiner should offer an opinion as to the following:

(a) Is it "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that the Veteran's headache disorder had its onset during service or is related to any incident of service.  All opinions must be accompanied by a complete rationale.

(b) If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

2.  If it is not possible to return the claims folder to the clinician who performed the January 2012 examination, provide the complete claims folder to a different examiner for review and completion of the questions noted above.  If the clinician feels that an examination is warranted, schedule the Veteran for a new examination.  
3.  Thereafter, readjudicate the claim on appeal.  If the benefit requested is not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


